Title: C. W. F. Dumas to Benjamin Franklin: A Translation, 12 January 1779
From: Dumas, Charles William Frederic
To: Franklin, Benjamin,Lee, Arthur,Adams, John,First Joint Commission at Paris


      
       Gentlemen
       The Hague, 12 January 1779
      
      The States of Holland reassemble tomorrow. Our friend arrives tonight, and I will wish him great success. People here are more and more perplexed. Instead of agreeing to the response to the memorandum, which as I mentioned was sent to M. Berkenrode, the French Ambassador received an express from his court, the contents of which we will soon learn at the same time as the results of the deliberations of the States of Holland. In the meantime, I will transcribe here the explanatory note to the memorandum presented to the Grand Pensionary by the Ambassador on 19 December, and of which His Excellency gave me a copy.
      “The King, determined to obtain complete assurances regarding the future resolutions of the States General, flatters himself that Their High Mightinesses will explain themselves, in a clear and precise manner, on the character of the perfect neutrality from which His Majesty persuades himself that they do not wish to deviate. He expects that they will maintain under the flag of the United Provinces all of the liberties vested in them as a result of their independence; and for their trade, the complete integrity assured them by the law of nations and confirmed by their treaties. However, this liberty could be illusory and its integrity altered if Their High Mightinesses did not maintain it by an adequate protection and decided to deprive their subjects of the convoys, without which they cannot enjoy, to their fullest extent, the rights which they have acquired and which they claim. A resolution, of whatever nature, whose effect would be to frustrate so legitimate a protection, either of all branches of their commerce in general or that in all kinds of naval stores in particular, would be regarded in the present circumstances as an act of partiality, derogatory to the principles of absolute neutrality, and thus would inevitably bring about the consequences set forth in the memorandum which has been delivered to Their High Mightinesses. It is particularly on this essential point and on the subsequent intention to observe a neutrality so characterized that the King requests from Their High Mightinesses a clear and precise response.”
      
      
       13 January
      
      Today’s assembly dealt with simple formalities. I know from a good source that Amsterdam will have permission to trade with the French Islands in America, either directly or by way of St. Eustatius and Curaçao; and I have been authorized to convey this information to certain friendly houses so that they can speculate in advance.
      
      
       14 January
      
      Today the assembly sought to resolve, by a plurality, upon a fourmonth delay in regard to convoys for ships’ timber. For the moment Haarlem has ranged itself absolutely and without reservation on the side of Amsterdam; and Alkmaar submitted the matter ad referendum, thus greatly displeasing an important personage who was present. The Grand Pensionary, himself, also protested and sought to induce the delegates of that town to accede to the judgment of the plurality, but they have cited the orders of their town in excusing themselves. This is the reason that the resolution will not be adopted until next week. It will be such, however, that the Court of France will regard it as being derogatory to perfect neutrality, for the plurality always prevails; but then Amsterdam, Harlem, and maybe Alkmaar, will protest, etc.
      You see, gentlemen, that the opposition is not only powerful, but gains in strength. Six months ago it was virtually nothing; a feeble reed, which survived only by bending whenever the north wind blew. Today it is a force, solid, robust, and well founded, which resists, disrupts, and in the end will prevail over all the efforts of the English party and return to the Republic its former dignity.
      On New Year’s Day the English Kings of the Sea were ill-rewarded by their vassal. Their fleet bound for New York was almost completely destroyed, and the French and Flemish coasts were strewn with its debris. May God give America the most glorious peace, and to you, gentlemen, at long last the joyous evidence of his prosperity, which will also be my greatest joy as long as I live. I am, with great respect, gentlemen, your very humble, and very obedient servant
      
       Dumas
      
     